Name: Commission Regulation (EEC) No 886/85 of 2 April 1985 amending Regulation (EEC) No 410/76 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco
 Type: Regulation
 Subject Matter: technology and technical regulations;  agri-foodstuffs;  plant product;  consumption
 Date Published: nan

 No L 96/10 Official Journal of the European Communities 3 . 4. 85 COMMISSION REGULATION (EEC) No 886/85 of 2 April 1985 amending Regulation (EEC) No 410/76 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas it emerges from the technical data available that the leafweb generally represents 72 % of the weight of the baled tobacco leaf ; whereas the rest consists of 21 % stems, 3 % veins and 4 % additional weight losses allowed for threshing ; Whereas for checking that the quantities released from supervision in the form of strips with a diameter of at least 0,5 centimetre tally with the quantities of tobacco placed under supervision, the net weight obtained from application of the maximum weight losses should be divided by 1,389, the coefficient represent ­ ing the components of the baled tobacco other than leafweb ; whereas the Annex to Regulation (EEC) No 410/76 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular the first subparagraph of Article 3 (3) and Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 1726/70 of 25 August 1970 on the procedure for granting the premium for leaf tobacco (3), as last amended by Regu ­ lation (EEC) No 884/85 (4), provides for a system of supervision of the first processing and market prepara ­ tion of "tobacco ; whereas the purpose of such supervi ­ sion is to ensure that the quantities of tobacco placed under supervision and those released therefrom tally, having regard to the maximum permissible weight losses for each variety in connection with the first processing and market preparation of tobacco ; HAS ADOPTED THIS REGULATION : Article 1 Footnote ('), in the Annex to Regulation (EEC) No 410/76 is hereby replaced by the following : '(') For tobacco from the 1985 and subsequent harvests the net weight resulting from applica ­ tion of these rates is divided by 1,389 for the purposes of checking the weight of the tobacco placed under supervision and the weight of the strips resulting from threshing which have a diameter of at least 0,5 centimetre.' Whereas Commission Regulation (EEC) No 410/76 of 23 February 1976 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco (5), as last amended by Regulation (EEC) No 2165/83 (*), allows an additional weight loss of four percentage points for tobacco which has been threshed in order to take account of the additional losses caused by this * process ; whereas, having regard to current commercial practice and the low value of the by-products of threshing, i.e. stems and veins, where tobacco is threshed, only strips which are at least 0,5 centimetre in diameter should be counted for the purposes of checking that the quantities tally with the quantities of leaf tobacco placed under supervision ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 27. (3) OJ No L 191 , 27 . 8 . 1970, p. 1 . (4) See page 5 of this Official Journal . 0 OJ No L 50, 26. 2. 1976, p. 11 . ( ¢) OJ No L 206, 30 . 7. 1983, pag. 65. 3 . 4. 85 Official Journal of the European Communities No L 96/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1985. For the Commission Frans ANDRIESSEN Vice-President